Exhibit 99.1 Contact: Richard F. Westenberger Executive Vice President & Chief Financial Officer (404) 745-2889 CARTER’S, INC. REPORTS THIRD QUARTER RESULTS · NET SALES INCREASED $47 MILLION, +11% · TOTAL RETAIL STORE SALES INCREASED $27 MILLION, +14% · NET INCOME INCREASED $17 MILLION, +52% · ADJUSTED NET INCOME INCREASED $15 MILLION, +45% · COMPANY COMPLETES RESTATEMENT OF PRIOR PERIOD CONSOLIDATED FINANCIAL STATEMENTS Atlanta, Georgia, January 15, 2010 / Business Wire Carter’s, Inc. (NYSE:CRI), the largest branded marketer in the United States of apparel exclusively for babies and young children, today reported its third quarter 2009 results. “Our third quarter results were exceptional and better than we expected in nearly every component of our business,” said Michael D. Casey, Chairman and Chief Executive Officer.“Our performance reflects the strength of our brands in the marketplace and the compelling value that our products provide to consumers.We’ve also made good progress improving our brand presentation, inventory management disciplines, and cost structure this past year.We believe we’re well positioned to continue to grow our sales and earnings in 2010.” The financial results for the first nine months of fiscal 2009 presented in this release include restated results for the six-month period ended July 4, 2009.The financial results for the third quarter and first nine months of fiscal 2008 presented in this release have also been restated.The restated results and related adjustments are outlined in the Company’s filings made today. Third Quarter of Fiscal 2009 compared to Restated Third Quarter of Fiscal 2008 Consolidated net sales increased 10.7% to $481.5 million.Net sales of the Company’s Carter’s brands increased 12.6% to $382.0 million.Net sales of the Company’s OshKosh B’Gosh brand increased 4.2% to $99.5 million. Consolidated retail sales increased 14.4% to $211.8 million.Carter’s retail segment sales increased 22.4% to $137.7 million, with comparable store sales increasing 6.1%.OshKosh retail segment sales increased 2.1% to $74.1 million, driven by incremental sales of $2.6 million generated by new store openings, partially offset by a comparable store sales decline of 2.1%, or $0.7 million.Consolidated retail operating income increased $12.0 million, or 39.7%, to $42.1 million, driven primarily by Carter’s retail sales growth and gross margin improvement in both retail segments. In the third quarter of fiscal 2009, the Company opened two Carter’s and two OshKosh retail stores and also closed one OshKosh retail store.As of the end of the third quarter of fiscal 2009, the Company operated 273 Carter’s and 169 OshKosh retail stores. Carter’s wholesale sales increased $15.6 million, or 10.4%, to $165.7 million due to continued strong product demand.OshKosh wholesale sales increased $2.5 million, or 10.9%, to $25.4 million. The Company’s mass channel sales, which are comprised of sales of its Child of Mine brand to Walmart and Just One Year brand to Target, increased 2.3% to $78.6 million.The increase was driven by increased sales of Just One Year products due to demand for new playwear programs introduced for Fall 2009 and improved product performance, partially offset by decreased sales of Child of Mine products due to merchandising assortment changes made by Walmart and an associated reduction in floor space. During the third quarter of fiscal 2008, the Company recorded a $2.6 million charge related to the write-down of the carrying value of the White House, Tennessee distribution facility held for sale to reflect the anticipated selling price of the property at that time. 2 Operating income in the third quarter of fiscal 2009 was $81.0 million, an increase of $25.4 million, or 45.7%, from $55.6 million in the third quarter of fiscal 2008.Excluding the effect of certain items in the third quarter of fiscal 2008, which are detailed at the end of this release, adjusted operating income increased $22.8 million, or 39.2%, to $81.0 million from $58.2 million in the third quarter of fiscal 2008, driven largely by growth in earnings from its Carter’s retail and wholesale segments. Net income increased $17.0 million, or 52.5%, to $49.4 million, or $0.84 per diluted share, compared to $32.4 million, or $0.55 per diluted share, in the third quarter of fiscal 2008.Excluding the effect of certain items in the third quarter of fiscal 2008, which are detailed at the end of this release, adjusted net income increased $15.4 million, or 45.1%, to $49.4 million, or $0.84 per diluted share, compared to $34.0 million, or $0.58 per diluted share, on an adjusted basis, in the third quarter of fiscal 2008. A reconciliation of income as reported under accounting principles generally accepted in the United States of America (“GAAP”) to income adjusted for certain items is provided at the end of this release. First Nine Months of Fiscal 2009 compared to Restated First Nine Months of Fiscal 2008 Consolidated net sales increased 8.6% to $1.2 billion.Net sales of the Company’s Carter’s brands increased 9.7% to $927.0 million.Net sales of the Company’s OshKosh B’Gosh brand increased 4.6% to $238.0 million. Consolidated retail sales increased 15.2% to $527.9 million.Carter’s retail segment sales increased 20.0% to $349.8 million, with comparable store sales increasing 6.5%.OshKosh retail segment sales increased 6.8% to $178.1 million, with comparable store sales increasing 2.9%.Consolidated retail operating income increased $33.2 million, or 77.9%, to $75.8 million.Increased sales, improved gross margin, and better inventory management in both retail segments contributed to the growth in retail operating income.In the first nine months of fiscal 2009, the Company opened 20 Carter’s and five OshKosh retail stores and also closed one OshKosh retail store. 3 Carter’s wholesale sales increased $33.1 million, or 9.1%, to $395.6 million due to continued strong product demand.OshKosh wholesale sales decreased $0.8 million, or 1.3%, to $59.9 million. The Company’s mass channel sales decreased 4.8% to $181.7 million due to merchandising assortment changes made by Walmart and the related reduction in floor space at this retailer. In connection with a workforce reduction and distribution facility closure, the Company recorded pre-tax charges in the first nine months of fiscal 2009 of approximately $11.6 million related to severance and other benefits, asset impairment, accelerated depreciation, and other closure costs.Results for the first nine months of fiscal 2009 also include a $0.7 million write-down in the second quarter of the carrying value of the Company’s White House, Tennessee distribution facility which was sold during the third quarter of fiscal 2009. Results for the first nine months of fiscal 2008 include $5.3 million in executive retirement charges and a $2.6 million asset write-down charge related to our White House, Tennessee distribution facility. Operating income in the first nine months of fiscal 2009 was $139.3 million, an increase of $48.0 million, or 52.6%, from $91.2 million in the first nine months of fiscal 2008.Excluding the effect of certain items, which are detailed at the end of this release, adjusted operating income increased $52.5 million, or 52.9%, to $151.6 million from $99.1 million in first nine months of fiscal 2008, driven largely by growth in earnings in the Company’s Carter’s and OshKosh retail segments in addition to growth in earnings in its Carter’s wholesale segment. Net income increased $32.2 million, or 63.8%, to $82.6 million, or $1.41 per diluted share, compared to $50.5 million, or $0.86 per diluted share, in the first nine months of fiscal 2008.Excluding the effect of certain items, which are detailed at the end of this release, adjusted net income increased $35.0 million, or 63.1%, to $90.4 million, or $1.54 per diluted share, on an adjusted basis, compared to $55.5 million, or $0.94 per diluted share, on an adjusted basis, in the first nine months of fiscal 2008.A reconciliation of income as reported under GAAP to income adjusted for certain items is provided at the end of this release. 4 Cash flow from operations in the first nine months of fiscal 2009 increased $1.2 million, or 2.2%, to $58.6 million over the first nine months of fiscal 2008 due primarily to increased earnings, partially offset by higher net working capital needs. Outlook The Company currently expects net sales for the fourth quarter of fiscal 2009 to be comparable to the fourth quarter of fiscal 2008.The Company expects adjusted diluted earnings per share for the fourth quarter of fiscal 2009 to be approximately $0.56, an increase of 19% to last year, excluding estimated expenses associated with the recent accommodations review of approximately $0.06 per diluted share.For fiscal 2009, the Company expects adjusted diluted earnings per share to be approximately $2.10, an increase of 49% to last year, excluding the effect of the adjustments outlined on pages 11 and 12 of this release and estimated expenses associated with the recent accommodations review.
